On February 17, 1926, petitioner filed an original action in this court seeking a writ of prohibition directed to R. H. Ramsey and to J. W. Bolen, judge of the district court of the 7th Judicial District, commanding them to desist and refrain from further proceedings in a certain action, cause No. 7796, wherein R. H. Ramsey filed on January 21, 1926, his petition in the district court of Pontotoc County, seeking an injunction to restrain petitioners herein from certain acts, and wherein the said district judge issued a temporary restraining order and served the same upon these petitioners in Carter county. The subject-matter of the suit in Pontotoc county, cause No. 7796, is an action in personam and transitory, and petitioners are nonresidents of Pontotoc county and nonresidents of said judicial district. Petitioners plead, further, under Continental Gin Co. v. Arnold. 66 Okla. 132, 167 P. 613, and Culver v. Diamond. 64 Okla. 271, 167 P. 223, that the jurisdiction and venue to determine injunctive matters concerning the Hewitt Oil  Gas Company, a corporation, is vested exclusively within the district court of Carter county. Welch v. Ladd. 29 Okla. 93, 116 P. 573: Hurst v. Hannah.107 Okla. 3, 229 P. 163: Phelps v. McDonald. 99 U.S. 298, 25 L.Ed. 473; C. R.I.  P. v. Wynkoop (Kan.) 85 P. 595
The petitioners have filed their brief, but respondents have wholly failed to file briefs. From an examination of petitioners' application and brief, we find they are entitled to the writ as prayed for. Let the writ issue.
BRANSON, C J., MASON, V. C. J., and HARRISON, PHELPS, LESTER, HUNT, CLARK, and HEFNER, JJ, concur.